                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF WISCONSIN
                             MILWAUKEE DIVISION



WILLIAM YEAGER,

             Plaintiff,                      Civil No. 20-cv-459-PP


v.


WUWM 89.7 MILWAUKEE NPR
PUBLIC RADIO

and NPR,

             Defendants.




                  MEMORANDUM IN SUPPORT OF DEFENDANT
              NATIONAL PUBLIC RADIO, INC.’S MOTION TO DISMISS




           Case 2:20-cv-00459-PP Filed 07/02/21 Page 1 of 24 Document 17
                                          INTRODUCTION

          This lawsuit is Plaintiff William Yeager’s fifth attempt in now eight federal courts to

prosecute claims against National Public Radio, Inc.1 (“NPR”) for its 2017 reporting about his

dealings with the music industry. More than four years ago, NPR published an article on its

website and aired a brief broadcast segment about the apparent record-breaking sale of an album

by Mr. Yeager, followed by the transaction’s cancellation by the website hosting the auction.

Offended that the reports did not portray him as the high-minded artist he says he is, Mr. Yeager

responded by suing NPR, its journalists, and its in-house counsel. He first sued in Kansas. When

that suit failed, he sued NPR and more than a dozen current or former employees or board members

in the District of Columbia, and sued NPR and its Member stations in Arkansas, Massachusetts,

and here in Wisconsin.

          Two and one-half years ago, the U.S. District Court for the District of Kansas dismissed

Mr. Yeager’s original defamation lawsuit for failure to state a claim with prejudice. That court

held that none of the nearly 20 statements in the article and broadcast Mr. Yeager challenged was

actionable as defamation because they were either unverifiable statements of opinion or not

harmful to Mr. Yeager’s reputation. Mr. Yeager appealed, but the Tenth Circuit affirmed the

district court’s ruling and the U.S. Supreme Court denied certiorari.

          Mr. Yeager then filed four federal lawsuits in other jurisdictions, asserting largely identical

claims arising from the same broadcast and article. The U.S. District Court for the Western District

of Arkansas dismissed, with prejudice, as barred Mr. Yeager’s substantively identical claims

against NPR and a Member station in Arkansas pursuant to 28 U.S.C. § 1915, a ruling the Eighth

Circuit summarily affirmed. More recently, a magistrate judge in the U.S. District Court for the


1
    The caption of the Complaint incorrectly refers to National Public Radio, Inc. by its initials.

                                                    2

            Case 2:20-cv-00459-PP Filed 07/02/21 Page 2 of 24 Document 17
District of Massachusetts has recommended dismissal of another substantively identical lawsuit

against NPR and a Member station there with prejudice. (As of this writing, NPR’s motion to

dismiss Mr. Yeager’s lawsuit in the District of Columbia is pending.)

       In short, every court that has ruled on Mr. Yeager’s meritless claims has rejected them.

This Court should, too, because they are barred by res judicata (issue and claim preclusion) and

false light is not recognized in Wisconsin.

                      FACTUAL AND PROCEDURAL BACKGROUND

       The 71-page, 240-paragraph Complaint in this case (Dkt. 1), despite its length, omits the

context necessary to understand Mr. Yeager’s claims, most notably the details of his previous

unsuccessful lawsuits arising from the same facts. NPR therefore provides the following summary

of the relevant background, drawn from that litigation.

       I.        William Yeager and NPR’s Reports About Him

       In early 2017, a test pressing of a decades-old album appeared to sell for a record price of

$18,000 on Discogs, a website where vinyl aficionados gather to buy and sell rare records. Yeager

v. NPR (“Yeager I”), 2018 U.S. Dist. LEXIS 127749, at *3-4 (D. Kan. July 31, 2018). That

$18,000 price eclipsed an earlier record sale of $15,000 for a rare album by Prince. Id. at *4.

Andrew Flanagan, a music journalist for NPR, was intrigued by the story and began looking into

the background of Mr. Yeager, the musician who recorded the album. Id. Discogs later announced

that it had rescinded the transaction based on suspicions that it was not a legitimate sale. Id.; see

also Compl. ¶¶ 9, 51, 93 (admitting transaction was cancelled because Discogs believed it was

“fraudulent”).

       After Discogs announced it had cancelled the transaction, Flanagan reported what he found

in an article published on NPR’s website on March 23, 2017 (the “Article”). See Declaration of



                                                 3

            Case 2:20-cv-00459-PP Filed 07/02/21 Page 3 of 24 Document 17
Matthew E. Kelley (“Kelley Decl.”) Ex. 1, Andrew Flanagan, The Most Expensive Record Never

Sold, NPR (Mar. 23, 2017), https://www.npr.org/sections/therecord/2017/03/23/521216130/the-

most-expensive-record-never-sold.       The Article recounted Mr. Yeager’s history of bizarre

publicity stunts that included dyeing his skin brown and pretending to be “Jimmy Story,” the love

child of Jimi Hendrix, and a network of curious online postings offering Mr. Yeager’s recordings

and other memorabilia for five- and six-figure sums. Article at 1-8.2 Flanagan’s report expressed

the view that Mr. Yeager was a hoaxer who may have been on both sides of the cancelled Discogs

transaction. Id. at 1-4; see also Yeager I, 2018 U.S. Dist. LEXIS 127749, at *4-8. Flanagan and

his colleague Jacob Ganz then briefly discussed the controversy on an All Things Considered

broadcast (the “Broadcast”), in which Ganz expressed the opinion that Mr. Yeager was, like many

in the music industry, a huckster. See Kelley Decl. Ex. 2, Music News: Chuck Berry, SoundCloud,

Kendrick            Lamar,        NPR         (Mar.       24,        2017)         at        3-4,

https://www.npr.org/2017/03/24/521414750/music-news-chuck-berry-soundcloud-kendrick-

lamar.       (Mr. Yeager, by contrast, views himself as a “songwriter / musician, independent

filmmaker, humanitarian and media activist.” Compl. ¶ 6.)

         Mr. Yeager contacted NPR in-house counsel Ashley Messenger three months later to

demand removal of the article about him from NPR’s website. Yeager I, 2018 U.S. Dist. LEXIS

127749, at *29-30; see also Compl. ¶ 28. But Mr. Yeager refused Messenger’s repeated entreaties

to specify what parts of the Article he believed contained false statements of fact. See Compl. ¶

32 (Mr. Yeager “refused to answer questions regarding issues that should have been investigated




         2
        The Court may consider the Article and Broadcast in connection with this motion to
dismiss without converting it to a motion for summary judgment because the publications are
mentioned in the complaint and form the basis of Yeager’s claims. See, e.g., Brownmark Films,
LLC v. Comedy Partners, 682 F.3d 687, 690 (7th Cir. 2012).
                                                 4

             Case 2:20-cv-00459-PP Filed 07/02/21 Page 4 of 24 Document 17
and asked prior to the story and broadcast”). Even though Mr. Yeager declined to identify any

allegedly false statement of fact in the Article or Broadcast, Messenger offered to provide Mr.

Yeager the opportunity to write up to 1,500 words in his defense, with the caveat that NPR reserved

the right not to publish Mr. Yeager’s statement if the statement would create liability for NPR.

Yeager I, 2018 U.S. Dist. LEXIS 127749, at *29; see also, e.g., Compl. ¶ 39 (quoting Messenger’s

offer). This offer apparently offended Mr. Yeager even further, and he refused it. Yeager I, 2018

U.S. Dist. LEXIS 127749, at *29.

       II.     The Kansas Lawsuit

               A. The U.S. District Court for the District of Kansas Dismisses Mr. Yeager’s
                  Lawsuit, and Rejects His Proposed Amended Complaint, with Prejudice

       Acting pro se and in forma pauperis, Mr. Yeager filed a 93-page complaint in the U.S.

District Court for the District of Kansas on March 16, 2018 (the “Kansas Lawsuit”) against NPR,

Flanagan, Ganz, and Messenger. Yeager v. NPR, 773 F. App’x 1030, 1031 (10th Cir. 2019), cert.

denied, 140 S. Ct. 665 (2019). In his Kansas Lawsuit, Mr. Yeager attempted to assert claims for

defamation and false light invasion of privacy arising from the Article and Broadcast. See Yeager

I, 2018 U.S. Dist. LEXIS 127749, at *9 & *11 n.2. Mr. Yeager also attempted to assert a claim

against Messenger personally for allegedly refusing to agree to his demands during the summer of

2017 to have the article removed from NPR’s website. Id. at *29-30.

       Mr. Yeager asserted that more than a dozen statements in the Article and Broadcast were

false and defamatory, including that “[e]verything about this tale points to Yeager having bought

his own unknown record from himself, short of Yeager actually admitting it;” that “[t]he story of

Billy Yeager is one of purposeless obfuscation;” and that Mr. Yeager is a “huckster” and

“charlatan.” Id. at *4-9. NPR and its co-defendants moved to dismiss the lawsuit for failure to

state a claim, which Mr. Yeager opposed. Id. at *1. On July 31, 2018, the Kansas District Court


                                                5

          Case 2:20-cv-00459-PP Filed 07/02/21 Page 5 of 24 Document 17
issued a 29-page memorandum and order granting NPR’s motion to dismiss. See id. at *1-31.

       The District Court carefully analyzed each statement Mr. Yeager challenged and held that

none was actionable as defamation and that Mr. Yeager, whom the District Court found to be a

limited-purpose public figure, had not pleaded sufficient facts to permit the conclusion that the

statements were published with constitutional actual malice – that is, with knowledge of falsity or

with serious doubts as to their truth. Id. at *15-29. More specifically, the District Court held that

words like “huckster,” “charlatan,” “hoax” and “purposeless obfuscation” are statements of

opinion that are too amorphous to constitute a verifiably false statement of fact. E.g., id. at *16-

17, *20, *26-27. The District Court also held that Mr. Yeager had not pleaded facts that would

plausibly establish the defendants made the statement speculating that Mr. Yeager bid on his own

album with constitutional actual malice. Id. at *17 n.3. Regarding Messenger, the District Court

held that none of the actions attributed to her in the complaint – such as corresponding with Mr.

Yeager over three months, offering him an opportunity to write a response, or allegedly refusing

to take down or retract the statements – was actionable. Id. at *29-30.

       The District Court’s order permitted Mr. Yeager to file an amended complaint and warned

that amendment would be denied and the case dismissed with prejudice if it did not state a claim

upon which relief could be granted. Id. at *30. In response, Mr. Yeager filed a 220-page document

captioned as an “Amended Complaint,” which the District Court treated as a motion to amend and

proposed amended complaint. Yeager v. NPR (“Yeager II”), 2018 U.S. Dist. LEXIS 192047, at

*1 (D. Kan. Nov. 9, 2018), aff’d, 773 F. App’x 1030 (10th Cir. 2019). NPR opposed granting

leave to amend, to which Mr. Yeager filed a reply. Id. On November 9, 2018, the District Court

issued a memorandum and order denying leave to amend as futile and dismissing the Kansas

Lawsuit with prejudice because, for substantially the same reasons discussed in its earlier dismissal



                                                 6

          Case 2:20-cv-00459-PP Filed 07/02/21 Page 6 of 24 Document 17
order, Mr. Yeager had failed to plausibly plead any claim, including a new one for “outrage” (i.e.,

intentional infliction of emotional distress). Id.

       The District Court again reviewed the 17 statements Mr. Yeager challenged in the Article

and Broadcast and reiterated that none was actionable. Id. at *13-24. For example, the Article’s

statement that it “seems” like Mr. Yeager was on both sides of the cancelled Discogs transaction

was a non-actionable opinion based on disclosed facts, and in any event, Mr. Yeager had not

pleaded facts showing that the statement would damage his reputation or was made with actual

malice. Id. at *15-16. The District Court also held that Mr. Yeager was a public figure regarding

not only the Discogs transaction but also his exploits as “Jimmy Story.” Id. at *19. In addition,

the court reaffirmed its dismissal of the claims against Messenger for allegedly refusing to retract

the statements after corresponding with Mr. Yeager and his wife. Id. at *7, *25-27. Finally, in

dismissing the “outrage” claim, the court found “defendants’ publication and broadcast of the

articles and interview, as well as defendants’ refusal to grant plaintiff the relief he requested when

he complained to NPR” were not actionable. Id. at *25-26.

               B. The Tenth Circuit Affirms the District Court’s Dismissal with Prejudice

       Mr. Yeager appealed the District Court’s rulings to the Tenth Circuit, which affirmed the

lower court’s dismissal of the action. Yeager, 773 F. App’x at 1030. The appellate panel noted

that Mr. Yeager’s “briefs offer little more than generalized assertions of error, together with attacks

on the appellees and their counsel.” Id. at 1032. The appellate court affirmed the District Court’s

decision because Mr. Yeager only challenged the holdings that he was a public figure, and that he

had not properly pleaded that the “purposeless obfuscation” statement was made with actual

malice, not the other independently dispositive grounds cited by the District Court. Id.




                                                     7

          Case 2:20-cv-00459-PP Filed 07/02/21 Page 7 of 24 Document 17
               C. The U.S. Supreme Court Denies Mr. Yeager’s Petitions for Certiorari and
                  Rehearing

       Undeterred, Mr. Yeager filed a petition for certiorari with the U.S. Supreme Court, which

denied it without elaboration. Yeager v. NPR, 140 S. Ct. 665 (2019). Mr. Yeager responded to

this setback in January of 2020 with a vitriolic petition for rehearing. Kelley Decl. Ex. 3, Pet. for

Reh’g at 2, Yeager v. NPR, No. 19-6442 (Jan. 10, 2020). The petition included a photograph of

Mr. Yeager standing in a graveyard holding what is apparently a rifle, underneath a statement that

his options at that point included “A DECLARATION OF THE 2ND AMENDMENT OF MY

RIGHT TO BEAR ARMS AGAINST THE GOVERNMENT AND THE SUPREME COURT

AND ITS TYRANTS AND ITS TRAITORS.” Id. at 2-3. Elaborating on the reference to firearms,

the petition also states (punctuation, capitalization and emphasis in original):

       I am now declaring a Revolution against this Supreme Court and its nine Justices
       who are TRAITORS TO THE BILL OF RIGHTS AND THIS COUNTRY, SO I
       ASK THIS NATION AND ‘WE THE PEOPLE’, NOT YOU. . . WHY
       SHOULDN’T I STAND PROUDLY, COURAGEOUSLY FOR MY COUNTRY
       AND DEFEND MYSELF AND MY COUNTRY FROM YOU TRAITORS AND
       STAND ON MY SECOND AMENDMENT RIGHT TO BEAR ARMS
       AGAINST THE GOVERNMENT[?]

Id. at 9. As he did at the District Court and the Tenth Circuit, Mr. Yeager also peppered this

pleading with invective and falsehoods against NPR, Flanagan and their counsel. Id. at 5-7.

       The Supreme Court denied Mr. Yeager’s petition for rehearing without comment on May

4, 2020. Yeager v. NPR, 140 S. Ct. 2756 (2020).

       III.    The Lawsuits in Arkansas, Massachusetts, and the District of Columbia

       In March 2020, again proceeding pro se and in forma pauperis, Mr. Yeager filed this

action, along with three other federal lawsuits against NPR and various co-defendants, all

purporting to state claims based on publication of the Article and Broadcast. Mr. Yeager filed

substantively identical lawsuits to this one against NPR and its Member stations in Massachusetts


                                                  8

          Case 2:20-cv-00459-PP Filed 07/02/21 Page 8 of 24 Document 17
and Arkansas. See Compl., Yeager v. KUAF 91.3 NPR Pub. Radio, No. 5:20-cv-5054-TLB (W.D.

Ark. Mar. 23, 2020) (Dkt. 2); Compl., Yeager v. WBUR 90.9 Boston NPR Pub. Radio, No. 3:20-

cv-30028-KAR (D. Mass. Mar. 22, 2020) (Dkt. 1). In the District of Columbia, Mr. Yeager sued

NPR and 16 of its current and former employees or board members, labeling his claims

“negligence.” See Compl., Yeager v. NPR National Pub. Radio, et al., No. 1:20-cv-00755 (D.D.C.

Mar. 17, 2020) (Dkt. 1).

       The court in the Western District of Arkansas screened Mr. Yeager’s complaint pursuant

to 28 U.S.C. § 1915(e)(2) and dismissed it for failure to state a claim. Yeager v. KUAF 91.3 NPR

Pub. Radio (“KUAF”), 2020 U.S. Dist. LEXIS 85147, at *8 (W.D. Ark. May 12, 2020). The

Arkansas court held that because the Kansas court “already decided Yeager’s defamation claim

against NPR, that claim is barred by res judicata” (i.e., claim preclusion), and the claim against

Member station KUAF was barred by collateral estoppel (i.e., issue preclusion). Id. at *8-12. Mr.

Yeager’s false light claim failed under Arkansas law, the court said, because Mr. Yeager did not

plead facts that would plausibly show either defendant acted with constitutional actual malice. Id.

at *12-14. And Mr. Yeager’s professional negligence claim failed because Arkansas does not

recognize any heightened standard of care for journalists. Id. at *14-16.

       The Arkansas court also rebuked Mr. Yeager for his contumacious behavior. When the

court did not respond to an email from Mr. Yeager asking whether he should appeal or file a motion

to reconsider the dismissal, Mr. Yeager wrote in another email to chambers (with apologies to this

Court for Mr. Yeager’s language):

       I went through your god damm courts trying to do this the so called right way, all
       the way to the Supreme Courts, 3 fucking years ....each of these fuckers denied
       myself, I am on medications due to 2 suicide attempts and you mother fucking
       chicken shits who are too afraid to take my case leave me here to hang AFTER I
       PROPERLY AND RESPECTFULLY file my case, yet you shit on me, if I was a
       God damm attorney you wouldn’t sure as fuck wouldn’t ignore me, WOULD

                                                9

          Case 2:20-cv-00459-PP Filed 07/02/21 Page 9 of 24 Document 17
        YOU???? Answer the God Damm question above you son of a bitch!

Kelley Decl. Ex. 4, Order at 1, KUAF, (May 28, 2020) (Dkt. 9). The Arkansas court warned Mr.

Yeager: “[T]he Court cautions Yeager against the use of profane or abusive language in any future

communications, pleadings, or any other documents, and the Court puts him on notice that it will

impose appropriate sanctions if he does so again.” Id. at 2.

        Mr. Yeager filed both an appeal to the Eighth Circuit and a motion for reconsideration, the

latter of which the Arkansas court denied in an order dated October 23, 2020. See Kelley Decl.

Ex. 5, Order, KUAF, (Oct. 23, 2020) (Dkt. 15). The Eighth Circuit summarily affirmed dismissal

in an order dated January 13, 2021, see id. Ex. 6, and denied Mr. Yeager’s petition for rehearing

as untimely. Yeager v. KUAF 91.3 NPR Pub. Radio, No. 20-2198, 2021 U.S. App. LEXIS 5542,

at *1 (8th Cir. Feb. 24, 2021).

        In the Massachusetts action, Magistrate Judge Katherine A. Robertson granted Mr.

Yeager’s motions to proceed in forma pauperis and to file electronically, screened the complaint

under 28 U.S.C. § 1915(e)(2), and recommended dismissal because the suit is barred by claim

preclusion. See Kelley Decl. Ex. 7, Order and Report and Recommendation, WBUR, (May 12,

2021) (Dkt. 5). The magistrate judge also recommended dismissal of the claims against WBUR

under claim preclusion because it was sufficiently “closely related” to NPR to benefit from the

previous rulings’ preclusive effect. Id. at 7-11. Mr. Yeager’s false light claim should be dismissed,

the magistrate judge recommended, because Massachusetts (like Wisconsin) does not recognize

that cause of action. Id. at 7.3

        Unlike his cases in Wisconsin, Arkansas and Massachusetts, Mr. Yeager’s federal lawsuit

in the District of Columbia purports to state a claim for “negligence” based on Defendants’ alleged


        3
       As of this writing, the district judge in the case has not ruled on the report and
recommendation.
                                                 10

            Case 2:20-cv-00459-PP Filed 07/02/21 Page 10 of 24 Document 17
involvement in the publication of the Article and Broadcast, and/or their alleged failure to grant

the relief Mr. Yeager requested after he complained. See Compl. ¶¶ 1, 56-80, 100-105, Yeager v.

NPR National Pub. Radio, et al., No. 1:20-cv-00755 (D.D.C. Mar. 17, 2020) (Dkt. 1). Defendants’

motion to dismiss Mr. Yeager’s claims in that case, which relies on claim preclusion among other

grounds, has been fully briefed and pending since February.

       As in Arkansas, the court in the District of Columbia rebuked Mr. Yeager for improper

behavior.    The court struck from the docket a motion Mr. Yeager filed that consisted of

“contentions regarding Defendants’ counsel [that] have absolutely no bearing on the subject matter

of this suit, would be wholly inadmissible, are based on admitted speculation, and could certainly

be considered ‘cruelly derogatory.’” Kelley Decl. Ex. 8, Order at 3, Yeager v. NPR (Feb. 12, 2021)

(Dkt. 28). Finding that Mr. Yeager had sent “unnerving and ominous” messages to Defendants’

counsel and relatives, the court also “issue[d] a warning that Plaintiff should cease from engaging

in these types of communications and accusations to and about Defendants’ counsel, as well as to

and with his family members and their acquaintances.” Id. at 5.

       IV.     This Lawsuit

       Here, Mr. Yeager attempts to plead claims for defamation and false light invasion of

privacy based on statements in NPR’s Article and Broadcast, which he alleges were “republished”

by WUWM. See Compl. ¶¶ 1-2, 169-219.

       The Complaint alleges that the following eight statements – all but one of which appear in

the Article – were false and defamatory:

              Statement 1: “This is the story of a hoax that almost was. Its motivating force was
               a hunger for fame, or infamy, or whispered legend in a particularly American sort
               of way.” Compl. ¶ 191(1).

              Statement 2: “The lightning-fast turnaround on this record-breaking sale,
               however, seems to have been a fiction woven by the record’s creator.” Id. ¶ 191(2).

                                                11

           Case 2:20-cv-00459-PP Filed 07/02/21 Page 11 of 24 Document 17
              Statement 3: “Now, it seems clear that Yeager has attempted to perpetrate another
               hoax: He is, it seems, the seller who posted 301 Jackson St. on Discogs. He’s also
               likely the buyer. Which means that $18,000 never changed hands and also raises
               the possibility that the test pressing of 301 Jackson St. does not exist at all.” Id. ¶
               191(3).

              Statement 4: “Everything about this tale points to Yeager having bought his own
               unknown record from himself, short of Yeager actually admitting it. But to what
               end? Likely the one you’re reading.” Id. ¶ 191(4).

              Statement 5: “What comes after this, Yeager’s latest arguable success (however
               fleetingly, he held a sales record over Prince — more than most can hope for, at
               least) might be a form of infamy that he could, for once, be satisfied with.” Id. ¶
               191(5).

              Statement 6: (By Ganz in the Broadcast) “This guy, as good as he might possibly
               be, is far more interested in infamy than he is in fame and the chase of pulling the
               wool over people’s eyes. He’s a huckster. He’s a charlatan.” Id. ¶ 202.

              Statement 7: “Yeager, for all the belief he has in his promise and his failures
               expressing it, has repeatedly poured more of his creative energy into being a
               trickster-booster than he has an artist.” Id. ¶ 204.

              Statement 8: “The story of Billy Yeager is one of purposeless obfuscation.” Id. ¶
               206.

       Mr. Yeager separately lists five allegedly defamatory statements that he says “continue to

accuse [Mr. Yeager] and attribute to him dishonest and dishonorable motives,” among then

Statements 6, 7 and 8. Id. ¶ 198. The two additional statements are:

              “The album, called 301 Jackson St., was recorded by Billy Yeager, a Florida man
               who has pursued musical fame (or at least notoriety) for 37 years, by his own
               account.” Id. ¶ 198(a); and

              “Eventually, Yeager began experimenting with the web and the infinite possibilities
               it offers, to those with ample time on their hands, for invention, obfuscation and,
               most importantly, self-mythology.” Id. ¶ 198(d).

       The Complaint lists the above two statements, along with Statements 5 and 7, as

“samples of false light claims.” Id. ¶ 219. Mr. Yeager lists two other statements he does not

otherwise challenge as placing him in a false light:

              “In 1990, the story goes, [singer-songwriter Bruce] Hornsby heard a demo tape of

                                                 12

           Case 2:20-cv-00459-PP Filed 07/02/21 Page 12 of 24 Document 17
                Yeager’s, liked what he heard and connected Yeager with Capitol Records, who
                gave Yeager a shot. It was the closest he would come to fame, but it cemented in
                Yeager’s mind what he’d thought for some time: that he was destined for, perhaps
                owed, greatness.” Id.

               “Instead, Yeager created a murkier — possibly entirely fictional — network of
                identities with the purpose of propping himself up, like stilts under a sun-worn
                beach house. This network appears to be composed of publicists, managers, film
                producers and retailers of Yeager memorabilia — or what normal folks call items
                of sentimental value.” Id.

       While his Complaint is not entirely clear, Mr. Yeager also alleges that “Flanagan and

Ganz’s supervisors are liable for negligence and malpractice (professional negligence) because

they failed to ensure the standards of NPR’s Code were met.” See id. ¶¶ 126-27. Mr. Yeager seeks

in this action an unspecified amount of compensatory damages and $250 million in punitive

damages. Id. ¶¶ 236, 238.

                                          ARGUMENT

       Mr. Yeager’s defamation claims (and to the extent he attempts to plead them, any other

claims) should be dismissed because the Kansas and Arkansas rulings preclude his attempt to re-

litigate the same claims based on the same statements from the Article and Broadcast. Further,

Mr. Yeager cannot litigate a false light claim because that tort is not recognized under Wisconsin

law.

       Moreover, “[a]lthough district courts should construe pro se complaints liberally, pro se

litigants are not excused from compliance with procedural rules.” Brooks v. Complete Warehouse

& Distribution LLC, 708 F. App’x 282, 285 (7th Cir. 2017). Mr. Yeager must properly plead his

claims just like any other litigant. Because he has failed to do so and cannot overcome this failure,

this action should be dismissed with prejudice.

       I.       Res Judicata Bars Mr. Yeager’s Defamation and Any Other Claims

           Because the dismissals by the Kansas and Arkansas courts operate as decisions on the


                                                  13

            Case 2:20-cv-00459-PP Filed 07/02/21 Page 13 of 24 Document 17
merits, the doctrine of res judicata bars this lawsuit, which should be dismissed with prejudice.

Res judicata, the U.S. Supreme Court has explained, is the umbrella term for claim preclusion and

issue preclusion, the two ways in which a court judgment bars future litigation. Taylor v. Sturgell,

553 U.S. 880, 892 (2008).

       Under claim preclusion, a final judgment of a court of competent jurisdiction “forecloses

‘successive litigation of the very same claim, whether or not relitigation of the claim raises the

same issues as the earlier suit.’” Id. (citation omitted). By contrast, issue preclusion prohibits

“‘successive litigation of an issue of fact or law actually litigated and resolved in a valid court

determination essential to the prior judgment,’ even if the issue recurs in the context of a different

claim.” Id. (citation omitted). Federal preclusion law applies here because the preclusive

judgments were issued by federal courts. United States ex rel. Conner v. Mahajan, 877 F.3d 264,

270 (7th Cir. 2017).

       The Seventh Circuit has explained that res judicata may be raised on a Rule 12(b)(6) motion

“if the availability of [the] defense is apparent in the plaintiff's complaint itself,” particularly

where, as here, public records from the previous case are available for judicial notice. Burton v.

Ghosh, 961 F.3d 960, 965 (7th Cir. 2020). Here, not only are the prior rulings against Mr. Yeager

public and provided to the Court, the Complaint refers to his previous unsuccessful Kansas lawsuit.

See Compl. ¶ 32. Thus, this Court should apply res judicata now, and need not convert this Motion

into one for summary judgment.

       As this Court put it, “modern American law prohibits a party from raising the same claims

against the same parties over and over.” Smith v. United States Cong., No. 19-cv-1001-pp, 2019

U.S. Dist. LEXIS 197559, at *28 (E.D. Wis. Nov. 14, 2019) (Pepper, J.). Res judicata thus

promotes fairness and the conservation of judicial resources because “[a]llowing the same issue



                                                 14

         Case 2:20-cv-00459-PP Filed 07/02/21 Page 14 of 24 Document 17
to be decided more than once wastes litigants’ resources and adjudicators’ time, and it encourages

parties who lose before one tribunal to shop around for another.” B&B Hardware, Inc. v. Hargis

Indus., 575 U.S. 138, 140 (2015). That is precisely what Mr. Yeager is attempting to do in this

lawsuit (and the three others he filed in 2020), and it is precisely why he should not be allowed to

do so. Here, Mr. Yeager’s claims are barred by both claim preclusion and issue preclusion.

               A. The Kansas and Arkansas Dismissals Bar Mr. Yeager’s Claims

       The Seventh Circuit has explained that the doctrine of claim preclusion

       bars litigating claims which were, or could have been, decided in a prior suit . . . ,
       so long as there is “(1) an identity of the parties or their privies; (2) [an] identity of
       the cause of action; and (3) a final judgment on the merits.”

Conner, 877 F.3d at 271 (citations omitted). A subsequent claim is precluded when it shares “a

single core of operative facts” as its predecessor, and “[a]n unsuccessful party may not . . . frustrate

the doctrine of res judicata by cloaking the same cause of action in the language of a theory of

recovery untried in the previous litigation.” Harper Plastics, Inc. v. Amoco Chems. Corp., 657

F.2d 939, 945 (7th Cir. 1981) (citation omitted).

       The dismissals of Mr. Yeager’s claims in the Kansas and Arkansas Lawsuits preclude his

claims against NPR here. First, NPR was a defendant in both lawsuits. See, e.g., KUAF, 2020

U.S. Dist. LEXIS 85147, at *5-6 (“This is not the first time Yeager has sued NPR regarding the

offending article.”); Yeager I, 2018 U.S. Dist. LEXIS 127749, at *1; Compl. at 1.

       WUWM is in privity with NPR for the purposes of this lawsuit. The Seventh Circuit has

explained that “[p]arties are in privity when ‘there is a commonality of interest between the two

entities’ and when they ‘sufficiently represent’ each other’s interests.” Studio Art Theatre v. City

of Evansville, 76 F.3d 128, 131 (7th Cir. 1996) (citations omitted). For res judicata purposes, that

means claim preclusion “‘bars subsequent suits against those who were not party to a prior suit if

their interests are closely related to those who were.’” Sierra-Lopez v. Pagels, No. 20-cv-305-pp,
                                                  15

         Case 2:20-cv-00459-PP Filed 07/02/21 Page 15 of 24 Document 17
2020 U.S. Dist. LEXIS 141448, at *12-13 (E.D. Wis. Aug. 7, 2020) (Pepper, J.) (quoting Tartt v.

Nw. Cmty. Hosp., 453 F.3d 817, 822 (7th Cir. 2006)). Here, WUWM and NPR share the same

legal interests regarding the Article and Broadcast; for example, the Complaint alleges that

WUWM acted as NPR’s agent by “republishing” them. See Compl. ¶¶ 1-5. The magistrate judge

in Massachusetts also concluded that the Member station named in that nearly identical lawsuit

was sufficiently “closely related” to NPR for Yeager’s claims against it to be precluded. See

Kelley Decl. Ex. 7 at 10 (citations omitted). NPR has sufficiently represented WUWM’s interests,

having obtained dismissal of the Kansas Lawsuit.

       Second, the claims Mr. Yeager asserts in this case are ones he either raised or could have

raised in the Kansas and Arkansas Lawsuits. All of the relevant claims in those lawsuits arose

from the same operative facts: publication of the Article and Broadcast. KUAF, 2020 U.S. Dist.

LEXIS 85147, at *6; Yeager II, 2018 U.S. Dist. LEXIS 192047, at *4-5; see also, e.g., Compl. ¶¶

8-10, 16.

       Mr. Yeager’s main claim in the Kansas and Arkansas actions was for defamation, and

Yeager challenged in those suits each of the statements on which he bases his defamation claim in

this action. The Kansas court dismissed Yeager’s defamation and false-light claims because none

of the challenged statements was actionable as a matter of law:

       Statement 1: The Kansas court held that the Article’s statement that the Discogs “hoax

that almost was” was motivated by Yeager’s “hunger for fame or infamy” was not actionable

because it was an expression of opinion and “the description of plaintiff’s motivation is not

verifiable.” Yeager I, 2018 U.S. Dist. LEXIS 127749, at *18; Yeager II, 2018 U.S. Dist. LEXIS

192047, at *14-15 (holding that Yeager “does not provide good grounds to alter the court’s

decision” on that statement).



                                               16

            Case 2:20-cv-00459-PP Filed 07/02/21 Page 16 of 24 Document 17
       Statement 2: Likewise, the Kansas court held that this statement – that the cancelled

Discogs sale “seems to have been a fiction woven by the record’s creator” – was not actionable

because the proposition that Yeager engineered a bogus sale of his album was an opinion based on

the facts disclosed in the Article. Id. at *13-15.

       Statement 3: Like Statements 1 and 2, this portion of the Article posits that Yeager

“attempted to perpetrate a hoax” by apparently acting as both buyer and seller in the cancelled

Discogs sale and suggests “the possibility that the test pressing of 301 Jackson St. does not exist

at all.” See Compl. ¶ 191(3). It is not actionable, the Kansas court held, for the same reasons that

Statements 1 and 2 are not actionable: it is an opinion based on disclosed facts, and “plaintiff does

not allege facts plausibly showing that the opinion that he bid upon his own album is defamatory.”

Yeager II, 2018 U.S. Dist. LEXIS 192047, at *16.

       Statement 4: This statement, that “everything about this tale points to Yeager having

bought his own unknown record from himself,” was not actionable for the same reasons as

Statements 1-3, the Kansas court held. Id. at *15.

       Statement 5: The statement that the publicity about the cancelled Discogs transaction

“might be a form of infamy that [Yeager] could, for once, be satisfied with,” was not actionable

because it was speculation about Yeager’s motivation rather than an assertion of verifiable fact,

the Kansas court held. Id. at *17.

       Statement 6: Ganz’s statement in the Broadcast that Yeager was a “huckster” and

“charlatan” interested in infamy and “pulling the wool over people’s eyes,” could not sustain a

defamation claim, the Kansas court said, because it is a non-defamatory opinion based on disclosed

facts. Yeager I, 2018 U.S. Dist. LEXIS 127749, at *16-17. Further, the Kansas court held, “the

terms ‘huckster’ and ‘charlatan’ are vague and subject to multiple interpretations” and therefore



                                                     17

         Case 2:20-cv-00459-PP Filed 07/02/21 Page 17 of 24 Document 17
are incapable of being proven true or false. Id. at *17; see also Yeager II, 2018 U.S. Dist. LEXIS

192047, at *25-26 (reaffirming this holding from Yeager I).

       Statement 7: Referring to Mr. Yeager as having “poured more of his creative energy into

being a trickster-booster than he has an artist” is not defamatory because, like other statements, it

is an opinion based on non-defamatory facts discussed in the Article, the Kansas court held.

Yeager I, 2018 U.S. Dist. LEXIS 127749, at *27; see also Yeager II, 2018 U.S. Dist. LEXIS

192047, at *22-23 (reaffirming this holding from Yeager I).

       Statement 8: The statement that “[t]he story of Billy Yeager is one of purposeless

obfuscation” is yet another non-actionable opinion based on the non-defamatory facts stated in the

Article, the Kansas Court held. Yeager I, 2018 U.S. Dist. LEXIS 127749, at *26-27; see also

Yeager II, 2018 U.S. Dist. LEXIS 192047, at *17 (reaffirming this holding from Yeager I).

       The Kansas court also held that the additional statements Mr. Yeager appears to challenge

here were not actionable as defamation. The statement that Mr. Yeager “pursued musical fame

(or at least notoriety) for 37 years,” Compl. ¶ 198(a), is non-defamatory speculation about Mr.

Yeager’s motivation and is too vague to be verifiable, the Kansas court held. Yeager I, 2018 U.S.

Dist. LEXIS 127749, at *18-19; see also Yeager II, 2018 U.S. Dist. LEXIS 192047, at *17

(reaffirming this holding from Yeager I). Likewise, the statement that Mr. Yeager experimented

with the Internet’s potential “for invention, obfuscation, and, most importantly, self-mythology,”

Compl. ¶ 198(d), is not actionable because it is vague, incapable of being proven true or false, and

not defamatory. Yeager I, 2018 U.S. Dist. LEXIS 127749, at *27-29; see also Yeager II, 2018

U.S. Dist. LEXIS 192047, at *17 (reaffirming this holding from Yeager I).

       As an alternative ground for dismissing Mr. Yeager’s lawsuit, the Kansas court held that

Mr. Yeager was a public figure with respect to the Article and Broadcast and had failed to plausibly



                                                 18

         Case 2:20-cv-00459-PP Filed 07/02/21 Page 18 of 24 Document 17
plead facts showing that NPR published them with the requisite degree of fault: constitutional

actual malice, which is either knowing falsity or publishing with serious doubts as to the truth of

the challenged statements. Yeager I, 2018 U.S. Dist. LEXIS 127749, at *15-16, 17 n.3, 19 n.4,

22, 26-27; see also Yeager, 773 F. App’x at 1031 (summarizing the District Court’s holdings).

This independent and equally preclusive holding dooms Mr. Yeager’s defamation claim here as

well.

        In dismissing Mr. Yeager’s defamation claim, the Arkansas court held that “[t]he Kansas

District Court found that Mr. Yeager’s claims failed because NPR’s statements were: (1) not made

with actual malice; (2) based on the speaker’s subjective opinion; (3) not defamatory; and (4) were

so vague as to be subject to multiple interpretations.” KUAF, 2020 U.S. Dist. LEXIS 85147, at

*6. The Arkansas court therefore dismissed Mr. Yeager’s defamation claim – which is identical

to that in this lawsuit – pursuant to 28 U.S.C. § 1915 because it was barred by claim preclusion.

KUAF, 2020 U.S. Dist. LEXIS 85147, at *8.

        Mr. Yeager’s allegations related to false light or negligence also are barred.4        The

Complaint states, without elaboration, that “Flanagan and Ganz’s supervisors are liable for

negligence and malpractice (professional negligence) because they failed to ensure the standards

of NPR’s Code were met” Compl. ¶ 126. To the extent that Mr. Yeager was attempting to plead

a claim related to negligence against NPR (WUWM did not employ or supervise Flanagan or

Ganz), such claims are precluded because they arise from the same facts as the defamation claim

and Mr. Yeager could have asserted them in the Kansas Lawsuit. See, e.g., Highway J Citizens

Grp. v. United States DOT, 456 F.3d 734, 743 (7th Cir. 2006) (“A plaintiff may not avoid an earlier




4
  Besides being barred by claim preclusion, Mr. Yeager’s false light claim fails for the additional
reason that Wisconsin does not recognize that tort. See Section II, infra.
                                                19

         Case 2:20-cv-00459-PP Filed 07/02/21 Page 19 of 24 Document 17
judgment on the merits by merely concocting a new legal theory.” (citation omitted)).

       Third, both the Kansas and Arkansas dismissals are final judgments on the merits. A Rule

12(b)(6) dismissal for failure to state a claim is a ruling on the merits that precludes future

litigation. Fed. R. Civ. P. 41(b); see also, e.g., Kamelgard v. Macura, 585 F.3d 334, 339 (7th Cir.

2009) (citing Federated Dep’t Stores v. Moitie, 452 U.S. 394, 399 n.3 (1981)). The Kansas court

dismissed Mr. Yeager’s lawsuit on that basis, and the Tenth Circuit affirmed. See Yeager, 773 F.

App’x at 1031-32; Yeager II, 2018 U.S. Dist. LEXIS 192047, at *1; Yeager I, 2018 U.S. Dist.

LEXIS 127749, at *1. The Arkansas ruling also bars Mr. Yeager’s defamation claim because “a

dismissal at the screening stage for failure to state a claim” under 28 U.S.C. 1915 “is a decision on

the merits of the complaint” with full preclusive effect. Coleman, 860 F.3d at 470; see KUAF,

2020 U.S. Dist. LEXIS 85147, at *1 (screening Mr. Yeager’s complaint pursuant to 28 U.S.C. §

1915(e)(2)).

       Mr. Yeager has repeatedly sued NPR for defamation and false light over the same

statements he challenges here and has uniformly lost on the merits. The Supreme Court has

succinctly explained that “a losing litigant deserves no rematch after a defeat fairly suffered.” B&B

Hardware, 575 U.S. at 147 (citation omitted). Mr. Yeager is not permitted to have a do-over. Mr.

Yeager’s defamation, false light, and any other claims in this case satisfy all requirements for claim

preclusion, and therefore should be dismissed with prejudice.

               B. Issue Preclusion Also Bars Mr. Yeager’s Claims

       Even if the Kansas and Arkansas dismissals somehow did not preclude this lawsuit, Mr.

Yeager’s claims against both defendants would be barred by issue preclusion. The Seventh Circuit

has instructed that

       [u]nder federal law, the doctrine of issue preclusion bars relitigating factual or legal
       issues if “(1) the issue sought to be precluded is the same as that involved in the

                                                 20

         Case 2:20-cv-00459-PP Filed 07/02/21 Page 20 of 24 Document 17
          prior action; (2) the issue was actually litigated; (3) the determination of the issue
          was essential to the final judgment; and (4) the party against whom estoppel is
          invoked was fully represented in the prior action [i.e., their interests were
          represented even if they were not a party in the prior suit].”

Conner, 877 F.3d at 270 (citation omitted). Issue preclusion prohibits a party from relitigating a

factual or legal determination even if it arises in another lawsuit involving different opposing

parties. Thomas v. Gish, 64 F.3d 323, 326 (7th Cir. 1995).

          All of these issue preclusion prerequisites apply to bar Mr. Yeager’s defamation, false light,

and any other claims. Multiple dispositive legal issues essential to the final judgments have been

raised, contested, submitted for judicial determination and conclusively determined against Mr.

Yeager in the District of Kansas in opinions the Tenth Circuit affirmed, and for which the Supreme

Court denied certiorari.

          As discussed in detail supra, the Kansas court held as a matter of law, after hearing

extensive arguments from both sides, that none of the statements Mr. Yeager challenges here was

actionable as defamation or false light. The Kansas court held – as the Tenth Circuit summarized

– that all of the challenged statements “were (a) based on the speaker’s subjective opinion, (b) not

defamatory, or (c) so vague as to be subject to multiple interpretations.” Yeager, 773 F. App’x at

1031; see Yeager I, 2018 U.S. Dist. LEXIS 127749, at *16-29; Yeager II, 2018 U.S. Dist. LEXIS

192047, at *13-25.

          Thus, the central legal issue – whether any of the challenged statements could support a

defamation or false-light claim – was resolved against Mr. Yeager by the Kansas court, and Mr.

Yeager lost his appeals to the Tenth Circuit and U.S. Supreme Court. The issue was vigorously

litigated by Mr. Yeager and was essential to the final judgment against him. That precludes his

defamation or false-light claims here.5


5
    To the extent he attempted to plead one, Mr. Yeager has no cause of action for negligence because
                                                   21

           Case 2:20-cv-00459-PP Filed 07/02/21 Page 21 of 24 Document 17
       The Kansas court already heard Mr. Yeager’s arguments on the dispositive issues in this

case and firmly ruled against him in a judgment affirmed by the Tenth Circuit and undisturbed by

the U.S. Supreme Court. This Court should deny Mr. Yeager’s attempt to relitigate these settled

issues and dismiss this case with prejudice.

       II.     Wisconsin Does Not Recognize Claims for False Light

       Mr. Yeager’s attempts to plead a claim for false light invasion of privacy (Compl. ¶¶ 195-

219) also fail for the simple reason that Wisconsin does not recognize the false light tort. See, e.g.,

Schmalfeldt v. Johnson, No. 15-CV-1516, 2016 U.S. Dist. LEXIS 86118, at *7 (E.D. Wis. July 1,

2016). As the Wisconsin Supreme Court has explained, when the Wisconsin legislature created a

cause of action for invasion of privacy in 1977, it codified three of the four privacy torts described

in the Restatement (Second) of Torts, but did not provide for an action for false light. Zinda v. La.

Pac. Corp., 149 Wis. 2d 913, 928-29, 440 N.W.2d 548, 555 (1989); see also Ladd v. Uecker, 2010

WI App 28, ¶19, 323 Wis. 2d 798, 810, 780 N.W.2d 216, 221 (Wisconsin does not recognize false

light tort); Schmalfeldt, 2016 U.S. Dist. LEXIS 86118, at *7 (same); Abu-Shawish v. United States,

No. 10-C-0473, 2011 U.S. Dist. LEXIS 93747, at *18 (E.D. Wis. Aug. 22, 2011) (same). Mr.

Yeager’s false light claim must be dismissed with prejudice because he cannot state a claim for a




the Kansas court held as a matter of law that Mr. Yeager is a limited-purpose public figure in the
context of the Article and Broadcast. Yeager I, 2018 U.S. Dist. LEXIS 127749, at *15-16; Yeager
II, 2018 U.S. Dist. LEXIS 192047, at *16 n.2 & 19. The First Amendment requires that public
figures seeking to recover damages allegedly caused by defamatory speech must plead and prove
by clear and convincing evidence a higher degree of fault than negligence: constitutional actual
malice, defined as knowledge of falsity or serious doubts as to truth. In other words, “proof of
journalistic negligence is never enough.” Thompson v. Nat’l Catholic Reporter Publ’g Co., 4 F.
Supp. 2d 833, 839 (E.D. Wis. 1998). Moreover, it cannot be negligent to publish statements that
are, like the statements Mr. Yeager challenges here, not defamatory as a matter of law. See Terry
v. Journal Broad. Corp., 2013 WI App 130, ¶41, 351 Wis. 2d 479, 515, 840 N.W.2d 255, 271
(“Because the contents of the broadcast were not false or defamatory, [the plaintiff] cannot prove
that the media defendants violated any standard of care.”).
                                                  22

         Case 2:20-cv-00459-PP Filed 07/02/21 Page 22 of 24 Document 17
nonexistent cause of action.


                                         CONCLUSION

       For all of the foregoing reasons, Defendant National Public Radio, Inc. respectfully

requests that this Court grant this motion and enter an order dismissing this action with prejudice.



 Dated: July 2, 2021                  Respectfully submitted,

                                      BALLARD SPAHR LLP

                                       s/ Matthew E. Kelley
                                      Matthew E. Kelley (WIED Bar No. 1018126)
                                      1909 K Street, NW, 12th Floor
                                      Washington, DC 20006
                                      Tel: (202) 508-1112
                                      Fax: (202) 661-2299
                                      kelleym@ballardspahr.com

                                      David J. Bodney (application for admission forthcoming)
                                      BALLARD SPAHR LLP
                                      1 East Washington Street, Suite 2300
                                      Phoenix, AZ 85004
                                      Tel: (602) 798-5400
                                      Fax: (602) 798-5595
                                      bodneyd@ballardspahr.com
                                      Counsel for Defendant National Public Radio, Inc.




                                                23

         Case 2:20-cv-00459-PP Filed 07/02/21 Page 23 of 24 Document 17
                                CERTIFICATE OF SERVICE

       I hereby certify that on this 2nd day of July, 2021, I caused the foregoing to be filed and

served electronically via the Court’s CM/ECF system and served via U.S. Mail on Plaintiff as

follows:

                      William Yeager
                      206 State Street
                      Cottonwood Falls, KS 66845


                                           /s/ Matthew E. Kelley
                                           Matthew E. Kelley




                                                24

           Case 2:20-cv-00459-PP Filed 07/02/21 Page 24 of 24 Document 17
